.'



                          May 9, 1968



Honorable Robert S. Calvert             Opinion No. M-232
Comptroller of Public Accounts
State Capitol Building                  Re:   Interagency agreement for
Austin, Texas                                 the payment of registration
                                              'fees for attendance at in-
                                              stitutes and seminars con-
Dear Mr. Calve.rt:                            ducted by a State agency.

          Your request for an opinion reads as follows:

          "This department has received a travel
    voucher for a State employee claiming reim-
    bursement for a registration fee for attending
    the Texas Transportation Institute, a part of
    Texas A&M University.   The purpose of the trip
    to attend the Transportation Institute, trans-
    pgrtation expense, and per diem allowance is
    LsicJ not in question.

          "In view of Article 4413(32) R.C.S.; the          ':
    Interagency Cooperation Act, the question has
    arisen as to whether a registration fee charged
    as the result of one State agency performing a
    service for another State agency.can be paid
    on a reimbursement basis as a travel expense
    item without complying with the provisions of
    Article 4413 (32,)*:. ',

          "Please advise:

          "1. Should tuition fees and registration
     fees for institutes and seminars charged by a
     State agency to another State agency be in-
     curred under the provisions of the Interagency
     Cooperation Act?

                              -1131-
Hon. Robert S. Calvert, page 2 (M-232)



          "2 . If you hold that the registration
     fees should be considered a travel expense item
     if the employee was in travel status at the time
     the fee was incurred and exempt from Article
     4413(32), would the Interagency Cooperation Act
     apply to the paying of tuition fees and regis-
     tration fees for seminars by one State agency
     to another when travel expense is not involved?
     For example, payment to the University of Texas
     at Austin for Tuition, institutes, or seminar
     fees of a State employee whose headquarters is
     in the city of Austin.

         "This information is necessary so that the
    various State agencies can be advised as to the
    procedure necessary to legally incur accounts
    covering services between State agencies."

          Section 3 of Article 4413(32), Vernon's Civil Statutes,
provides, in part, as follows:

          "Sec. 3. Any state agency may enter into
    and perform a written agreement or ccntract
    with other agencies of the state for furnishing
    necessary and authorized special or technical serv-
    ices, including the services of employees, the
    services of materials, or the services of equip-
    ment.   -..-

          Section 5 of Article 4413(32) provides:

         "Sec. 5. No‘agreement or contract may be
    entered into or performed which will require or
    permit an agency of the State to exceed its
    constitutional or statutory duties and respon-
    sibilities, or the limitations of its appro-
    priated funds. In reviewing proposed agree-
    ments or contracts of the character described
    in this Act, the Board of Control is authorized
    and directed to consider the following factors,
    which shall not be construed to be exclusive:


                          -1132-
.    .




Hon. Robert S. Calvert, page 3 (M-232)



          "(a) Whether the services specified are
     necessary and essential for activities and
     work that are properly within the statutory
     functions and programsof  the affected agen-
     cies of the State Government:

          "(b) Whether the proposed arrangements
     serve the interests of efficient and econom-
     ical administration of the State Government:
     and

          "(c) Whether the specified bases for re-
     imbursing actual costs are fair, equitable,
     and realistic and in conformity with the
     limitations of funds prescribed in the cur-
     rent appropriations act or other applicable
     statutes."

          In Attorney General's Opinion M-120 (1967), it was held
that the registration fee expenses of State employees who were
assigned to attend the transportation conference at: Texas A&M
University constituted State business and that'such registration
fee may be paid when the agency head has made the determination
that attendance at the conference is reasonably necessary in order
to carry out the duties and functions of the employees.

          Since the attendance to the Texas Transportation In-
stitute, a part of Texas A&M University, by various State em-
ployees constitutes official State business found to be necessary
and essential for the performance of their duties, such attendance
is properly the subject matter of an interagency agreement pursuant
to the provisions of Article 4413(32), above quoted.

          You are therefore advised, in answer to your first ques-
tion, that tuition fees and registration fees for institutes and
seminars charged by one State agency to another State agency may
be incurred by entering into an interagency contract between the
agencies involved.   In answer to your second question, you are
advised that such registration fees may be paid either pursuant
to aninteragency   contract or as a travel expense item incurred
by an employee. Attorney General's Opinion M-120 (1967).


                         -   1133
                                -
                                                      .    .I




Hon. Robert S. Calvert, page 4 (M-232)



                      SUMMARY

          Tuition fees and registration fees for in-
     stitutes and seminars charged by one, State agency
     to another State agency may be incurred by;enter-
     ing into an interagency contract between' the
     agencies involved.

          Such registration fees may be paid either
     pursuant to an interagency contract or as a travel
     expense item incurred by an employee. Attorney
     General's Opinion M-120 (1967).

                                   s very truly,


                                        z.m
                                   FORD C. MARTIN
                                   rney General of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
John Banks
Al Zimmerman
Fielding Early
Robert Crouch

A. J. CARUBBI, JR.
Executive Assistant




                          -1134-